SCHEDULE A to the Investment Advisory Agreement (as amended on October 25, 2011) Series or Fund of Advisors Series Trust Annual Fee Rate Huber Capital Equity Income Fund 0.99% of the Fund’s average daily net assts between $0 and $10 billion; 0.75% of the Fund’s average daily net assets between $10 billion and $20 billion; 0.50% of the Fund’s average daily net assets for assets in excess of $20 billion Huber Capital Small Cap Value Fund 1.35% of the Fund’s average daily net assts between $0 and $5 billion and 1.00% of the Fund’s average daily net assets for assets in excess of $5 billion ADVISORS SERIES TRUST HUBER CAPITAL MANAGEMENT, LLC on behalf of the Funds listed on Schedule A By: By: Name: Name: Title: Title:
